DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-30 are pending in the instant application. Claims 16-27 are rejected. Claims 28-30 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on May 22, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19-22, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/085452 A9.
WO 2010/085452 A9 discloses a method of treatment of depression comprising the administration of an effective amount of sodium benzoate, optionally in conjunction with a neuropharmacological agent (see [0058]), such as fluoxetine (see abstract, [0009]-[0010], Example 3, claims 24, 32, 39, 45, 46, and 88). The reference further discloses dosage regimes in the range of 10mg-10g per day, with exemplary dosages of 150mg-300mg (see [0084]) and that the pharmaceutical composition administered can include a pharmaceutically acceptable excipient, such as wetting agents (see [0087]). Thus, methods for treating depression in a subject in need thereof of the instant claims are anticipated by WO 2010/085452 A9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/085452 A9.
WO 2010/085452 A9 discloses a method of treatment of depression comprising the administration of an effective amount of sodium benzoate, optionally in conjunction with a neuropharmacological agent (see [0058]), such as fluoxetine (see abstract, [0009]-[0010], Example 3, claims 24, 32, 39, 45, 46, and 88). The reference further discloses dosage regimes in the range of 10mg-10g per day, with exemplary dosages of 150mg-300mg (see [0084]) and that the pharmaceutical composition administered can include a pharmaceutically acceptable excipient, such as wetting agents (see [0087]). 
The reference does not disclose wherein the depression is major depressive disorder (MDD), geriatric depression, late-life depression, or elderly depression nor does it disclose that the treatment improves cognition in the subject. Also, an exemplary dosage of from 500 mg/day to 1000 mg/day is not disclosed in the reference. 
It is well-known in the art that depression is often associated with cognitive problems; therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that treating depression using a method disclosed in WO 2010/085452 A9 would also result in an improvement of cognition in the subject. Also, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to treat any one of the specific types of depression listed above using the dosage listed above in view of the reference and to arrive at a method of the instant claims with a reasonable expectation of success. The motivation would have been to find additional and/or optimal methods for treating depression. 
Thus, a prima facie case of obviousness has been established. 
Claim Objections
	Claims 28-30 are objected to for depending on a previously rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626